DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 17, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 4239460 A1 Jaritz et al.

Re-claim 2, a height of the outer peripheral member is not less than 50% of a height of the foamed body, as the foamed body fills the outer peripheral member.
Re-claim 5, an outward-direction thickness of the outer peripheral member is not greater than 50% of a height of the foamed body that is maximally compressed.
Re-claim 6, an outward-direction thickness of the outer peripheral member is uniform.
Re-claim 7, the outer peripheral member has a hollow cylindrical shape.
Re-claim 8, Jaritz et al. disclose a damper, comprising: a foamed body having, at an upper part, a collision surface 7 with which a lifting/lowering body is to collide; 3Application No. 16/081,232Reply to Office Action of July 12, 2021an outer peripheral member which is attached to an outer side of a side-part surface of the foamed body 
Re-claim 17, each of the plurality of plate-shaped members has a flat side arranged away from the foamed body and a curved side arranged toward the foamed body.
Re-claim 20, an outward-direction thickness of the outer peripheral member is uniform.
Re-claim 22, the buckling deformation of the outer peripheral member is configured to occur at the center part of the outer peripheral member in the height direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaritz et al. in view of US 4,515,248 to Ohta.
Jaritz et al. fail to teach the damper used with an elevator and placed at a lower end part of a hoistway and located under the lifting/lowering body.
Ohta teach the common use of foamed filled bodies as buffers or dampers in elevator systems, the foamed body is located at a lower end of the hoistway and located under the lifting/lowering body, see figures 1 and 5.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the applicability for the damper of Jaritz et al. with an elevator as taught by Ohta, as this provides purpose for the damper and provides impact absorption for a lifting/lowering body.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaritz et al. in view of US 4,601,367 to Bongers.
Jaritz et al. fail to teach the outer peripheral member made from a carbon fiber reinforced resin.
Bongers teaches an impact absorbing sleeve made of a carbon fiber reinforced material.  This sleeve structure would easily encase the foamed body of Jaritz et al. and provide a protective layer thereto.   As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the outer peripheral member of Jaritz et al. from a carbon fiber reinforced resin material as taught by .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaritz et al. in view of US 3,806,106 to Hamel et al.
Jaritz et al. fail to teach a size of the foamed body in the height direction is greater than a size of the outer peripheral member in the height direction.
Hamel et al. teach a foamed filled damper body in which various embodiments have the foamed body 10 sized with a height greater than an outer peripheral member 11.  The foamed material extends to the height of a collision surface, thus providing energy absorption at an impact beginning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the damper of Jaritz et al. with a foamed body sized with a height greater than the height of the outer peripheral member as taught by Hamel et al., thus providing an immediate impact and energy absorbing response. 
Allowable Subject Matter
Claims 3, 4, and 15 are allowed.
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Henseler, Miura and Tomizawa each teach a damper with an internal foamed body.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
November 23, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657